DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are accepted.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Declaration under 37 CFR 1.132
	The declaration is addressed at the end of the Office Action.

Status of Claims
	Claims 2, 10, 12 and 13 are cancelled.  Claims 1, 3-9, and 11 are pending in this application and examined in this Office Action.  

Substitute Specification
	The substitute specification is acknowledged and entered into the application.

Status of Objections/Rejections
	1.	The objection to claim 1 for missing the word “of” is withdrawn in view of the amendments to the claims.

	2.	The rejection of claims 11-13 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the amendments to claim 11 and the cancellation of claims 12 and 13.

	3.	The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112 regarding the “isolation of the exosomes in during a process of differentiating”, the applicant is withdrawn in view of the amendments to the claim and the cancellation of claims 2 and 10.

	4.	The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, regarding the use of trademarks is maintained.  Claim 4 continues to recite trademarked terms such as N2™ and B-27™.  Arguments are addressed at the end of the Office Action. 

	5.	The rejection of claims 1-10 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, because the specification, while being enabling for isolation of exosomes from culture medium, does not reasonably provide enablement for isolation of exosomes from a “mesoderm induction process” and “during a cardiac specification and maturation process” is withdrawn in view of Applicant’s explanation in the “Remarks” (page 3, third paragraph) that the “first exosomes” are isolated during days 0-2 of differentiation (Emb-EV) and the “second exosomes” are isolated during days 4-6 of differentiation (Mes-EV). 

	6.	The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Marban et al US 2017/0304368 (Marban) in view of Wang et al (US 20160251624) (Wang) and Singh et al (“Mechanism of Induction: Induced Pluripotent Stem Cells (iPSCs),” Journal of Stem Cells, 10(1), June 2015) (Singh) is maintained and recast below in view of the amendments to the claims.

	7.	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Marban et al US 2017/0304368 (Marban) in view of Wang et al (US 20160251624) (Wang) and Singh et al (“Mechanism of Induction: Induced Pluripotent Stem Cells (iPSCs),” Journal of Stem Cells, 10(1), June 2015) (Singh) as applied to claims 1-6 and 8-13 above and further in view of Karp et al (US 2017/0071937) (Karp) and Bancel et al (US 2015/0315541) (Bancel) is maintained and recast below in view of the amendments to the claims. 
	
New/Recast Grounds of Rejection

Claim Rejections - 35 USC § 112 Restated
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Trademarks
	Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify N2™, B-27™, and GLUTAMAX™. 
	The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. One reading the claims would not be put on notice as to the components of the trademarked products recited in claim 4.  Correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1, 3-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marban et al US 2017/0304368 (Marban) in view of Wang et al (US 20160251624) (Wang) and Singh et al (“Mechanism of Induction: Induced Pluripotent Stem Cells (iPSCs),” Journal of Stem Cells, 10(1), June 2015) (Singh).

	Marban discloses a method for inducing trans-differentiation of a fibroblast into a cardiomyocyte [0010] (preamble). Marban discloses [0010] an in vitro method of altering cells including providing a plurality of exosomes and adding to a starting cell type the plurality of exosomes wherein the adhesion between one or more exosomes in the plurality of exosomes and the starting cell type is capable of altering (the claimed “trans- differentiation”) one or more properties of the starting cell type and generating a converted cell type (the claimed “cardiomyocyte”) and that the starting cell type is a fibroblast, thereby disclosing the claimed “method of inducing trans-differentiation of a fibroblast into a cardiomyocyte” (preamble, claims 1, 9).
	Marban discloses ([0042] (figure 30)) cardiosphere-isolated exosomes (the claimed “isolating exosomes in a culture medium during a process of differentiating a stem cell into the cardiomyocyte,” claims 1, 9, first part) were used to prime inert fibroblasts and that post-priming analysis of fibroblast bioactivity revealed amplification of their therapeutic properties including cardiomyogenic, angiogenic, antifibrotic, and regenerative effects.
	Regarding exosome isolation (newly amended claims 1 (a) and 9(a)), Marban discloses exosome isolation in figure 2, for example, by differential centrifugation of media from cardiosphere-derived cells (CDCs). Marban discloses [0092] that a differentiation agent can be added to a population of stem cells, progenitors and/or precursors in order to promote partial or full differentiation of the cell, and thereafter derive a plurality of exosomes, and that altering the regulatory state of the cell changes composition of one or more exosomes in the plurality of exosomes. Marban discloses [0092] that a plurality of exosomes are isolated from the supernatants of the population of cells. Because Marban discloses that exosomes can be isolated from partially or fully differentiated cells, Marban discloses exosomes obtained from cells in different states of development, thereby rendering obvious the claimed “first exosome isolated during a mesoderm induction process and a second exosome isolated during a cardiac specification and maturation process” (claims 1(a) and 9(a) as newly amended). 
	It would have been obvious to one of ordinary skill to isolate exosomes (claims 1(a) and 9(a))  from the culture media of fibroblasts being trans-differentiated into cardiomyocytes in view of the teachings of Marban [0004] that CDC-derived exosome therapy would provide benefits to heart disease broadly, based on several factors including superior dosage regimes (e.g., concentration, persistence in local tissue milieu, repeat dosages), and reduced or obviated safety concerns as non-viable entities and that [0048] that exosomes represent a novel “cell-free” therapeutic candidate for tissue repair.
	Marban discloses harvesting exosomes from CDCs (cardiosphere derived cells, [0088]) [0137], [0138] in IMDM basic medium, supplemented with 20% FBS media, thereby disclosing the claimed “isolating exosomes in a culture medium during a process of differentiating a stem cell into the cardiomyocyte” (claims 1,9, part a) .
	Regarding claims 1 part b; 9 part b, Marban discloses isolation of human cardiosphere-derived extracellular vesicles (hCSp-EMVs)[0231] (the exosomes) isolated from serum free medium condition by HCSPs (the claimed “cardiomyocyte reprogramming medium”) over a period of 3 days and centrifuged to obtain a pellet. Marban discloses adding the final pellet to human dermal fibroblasts (nDFs) [0232] and that internalization occurred. Marban therefore discloses the claimed “culturing a fibroblast in a cardio-myocyte reprogramming medium containing the isolated exosomes.”
	Although Marban does not specifically disclose the claimed “cardiomyocyte reprogramming medium” (claims 1(b), 9(b), claim 4), the medium Marban utilized contained the added isolated exosomes, resulting in reprogramming the fibroblast into a cardiomyocyte [0042] (thereby disclosing the claimed “culturing a fibroblast in a cardiomyocyte reprogramming medium containing the exosomes”).

	Although Marban does not disclose the claimed “cardiomyocyte differentiation medium” (claims 1(c ) , 9 (c); claim 5), it would have been obvious to one of ordinary skill that isolating exosomes obtained at different stages of development as taught by Marban and adding the isolated exosomes to a fibroblast in any culture media (reprogramming or differentiation) would induce trans-differentiation of the fibroblast into a cardiomyocyte as taught by Marban, resulting in reprogramming the fibroblast into a cardiomyocyte [0042] (claims 1c, 9c, 5).
	Regarding claim 3, Marban discloses the exosomes have distinctive miRNA profiles [0235] and that [0048] exosomes contain a unique milieu of biological factors based on their parental cell type of origin. Marban discloses [0048] this "cargo content", including antigenic protein makers allows for isolating and segregating exosome populations of interest, including those enriched for microRNAs that serve to mediate many of the therapeutic effects of stem cells such as CDCs. Marban discloses [0048] exosomes and their constituent microRNAs can favorably modulate apoptosis, inflammation and promote repair of vessel structures, leading to functional recovery and increased tissue viability.
	Marban fails to disclose mixing a ratio of a first and second exosome from 1:19 to 19:1 (claim 3). However, it would have been obvious to one of ordinary skill to identify the exosomes as taught by Marban, segregate them and mix them to obtain a desired outcome, in order to modulate apoptosis, inflammation and repair of vessel structures. Marban clearly suggests therapeutic use of exosomes [0048], stating that exosomes represent a novel “cell-free” therapeutic candidate for tissue repair.
	Regarding claim 6, Marban discloses growth factors or other small molecules (the claimed “chemical agents”) can be added to the culture media of stem cells [0091], [0092] (the claimed “wherein the cardiomyocyte differentiation media further comprises a chemical agent for inducing cardiomyocyte differentiation”)
	Marban differs from the claims in that the document fails to disclose that the cardiomyocyte differentiation medium further comprises a chemical agent such as CHIR99021, PD0325901, SB431542, Forskolin, parnate (tranylcypromine) [0004], Repsox, TTNPB and valproic acid for inducing cardiomyocyte differentiation.   However, Wang (US 20160251624) and Singh cure the deficiency.

	Wang discloses [0004] reprogramming of differentiated, non-cardiac cells to generate cardiac progenitor cells and cardiomyocytes and that compositions to facilitate reprogramming include CHIR99021, SB431542, Forskolin [0004] and parnate (tranylcypromine, [0120]) (claim 9 part c). Wang discloses the compositions can be added to cardiac reprogramming media (CRM) [0008], thereby disclosing the claimed “chemical agent for inducing cardiomyocyte differentiation,” claim 6; the claimed “chemical agent for inducing cardiomyocyte differentiation,” claim 9 part c).
	Regarding claim 4, Wang discloses cardiac reprogramming medium [0207] comprises knockout DMEM with 5% knockout serum replacement (a value falling within the claimed range of 2-7%), 15% embryonic stem cell-qualified FBS (a value falling within the claimed range of 10 to 17%), 1% Glutamax (a value falling within the claimed range of 0.5 to 2 wt%) , 1% nonessential amino acids ( a value falling within the claimed range of 0.5 to 2 wt%) , and 0.1 mM B-mercaptoethanol (a value falling within the claimed range of 0.05 to 0.2 mM), with or without small molecules. Wang's “embryonic stem cell-qualified FBS” is seen to be the same as the claimed “embryonic stem cell fetal calf serum (ES-FBS), lacking evidence to the contrary. Wang further discloses [0207] the utilization of N2™ and B27™ in cardiac reprogramming medium. Wang fails to disclose the percentages of N2™ and B2/™ utilized. However, one of ordinary skill in the art would be able to determine the optimal amounts for cell growth and differentiation, lacking evidence to the contrary.
	Regarding claim 5, Wang discloses [0165] a variety of culture media can be utilized [0166] and that cell incubation can proceed until early state cardiac progenitor markers are expressed. Wang discloses culture medium [0207] comprising 15% embryonic stem cell-qualified FBS (a value falling within the claimed range of 12 to 20%), Wang further discloses the media can comprise insulin [0177] and leukemia inhibitory factor (LIF) [0175]. One of ordinary skill in the art would have been able to determine the amount to add to optimize cell differentiation, lacking evidence to the contrary. Wang does not disclose the medium contains ascorbic acid. However, it would have been obvious to add ascorbic acid the culture medium in view of the teachings of Singh (ascorbic acid (vitamin C) (claims 4,5), page 48, left column)) that small molecules increase the reprogramming efficiency.
	Regarding claim 8, Wang discloses the chemical agents can be added a concentration of 0.01 to 100 uM, a value encompassing the claimed concentration of 1 to 50 uM. One of ordinary skill in the art would have been able to determine the amount to add to optimize cell differentiation, lacking evidence to the contrary. See, [0022], [0045], [0064], [0071] for example.
	Singh discloses that small molecules increase the efficiency of reprogramming (page 48, left column, first full paragraph) and that the small molecules can be valproic acid, CHIR99021 and parnate (tranylcypromine)(page 48, left column, first full paragraph) and ascorbic acid (vitamin C) (claims 4,5), page 48, left column).
	It would have been obvious to one of ordinary skill to modify the method of Marban by inclusion of one or more of the chemical compositions (CHIR99021, SB431542, Forskolin, parnate) taught by Wang and Singh in order to facilitate reprogramming of the progenitors into cardiomyocytes in view of the teachings of Wang that the chemical factors CHIR99021, SB431542, Forskolin and parnate allowed the reprogramming utilizing a single transcription factor Oct4 [0009] and Singh disclosing that small molecules increase the efficiency of reprogramming (page 48, left column, first full paragraph).
	One of ordinary skill would have been motivated to increase the efficiency of inducing trans-differentiation of a fibroblast into a cardiomyocyte in view of the teachings of Wang, disclosing the administration of cardiomyocytes to a subject having a cardiac disease or condition [0133] in need of treatment of the disease or condition [0134]. Marban discloses [0004] that CDC-derived exosome therapy would provide benefits to heart disease broadly, based on several factors including superior dosage regimes
(e.g., concentration, persistence in local tissue milieu, repeat dosages), and reduced or obviated safety concerns as non-viable entities.
	
	2.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marban (above), Wang (above) and Singh (above) as applied to claims 1, 3-6, 8, 9  above and further in view of Karp et al (US 2017/0071937) (Karp) and Bancel et al (US 2015/0315541) (Bancel). The teachings of Marban, Wang and Singh above are disclosed herein in their entirety.
	From above Marban, Wang and Singh disclose a method of trans-differentiation of a fibroblast to a cardiomyoctes comprising isolating first and second exosomes from a reprogramming process media and differentiation process media and culturing a fibroblast therein. 
	Singh discloses that small molecules increase the efficiency of reprogramming (page 48, left column, first full paragraph) and that the small molecules can be valproic acid, CHIR99021 and parnate (tranylcypromine)(page 48, left column, first full paragraph) and ascorbic acid (vitamin C), page 48, left column).
	Wang discloses that the chemical factors CHIR99021, SB431542, Forskolin and parnate allowed the reprogramming utilizing a single transcription factor Oct4 [0009].
	Marban, Wang and Singh differ from the claims in that the documents fail to disclose the chemical agents Repsox, TTNPB and PD0325901. However, Karp and Bancel cure the deficiency.
	Karp discloses compositions for inducing the self-renewal and proliferation of stem/progenitor cells (Abstract). Karp discloses chemical agents for differentiation inhibition include Repsox, TTNPB and PD0325901. Karp discloses Repsox is a TGFB inhibitor (table 5, [0238]); and TTNPB increased cell proliferation [0084], [0085]. Bancel
discloses [0718] that PD0325901 is a small molecule which enhances the reprogramming efficiency.
	It would have been obvious to one of ordinary skill to modify the method of Marban, Wang and Singh above by the addition of one or more these small molecules as suggested by Karp and Bancel to enhance the efficiency of reprogramming in order to facilitate cell phenotype alterations as suggested by Bancel (Abstract) into the desired cell type (claim 7).  
	The teachings of Marban, Wang, Singh, Karp and Bancel render obvious the composition of chemical agents ChIR99021 and PD0325901 and exosomes isolated from stem cells (claim 11).
	It would have been obvious to one of ordinary skill to modify the method of Marban, Wang and Singh by adding CHIR99021 and PD0325901 to the culture media as suggested by Bancel in view of the teachings of Bancel disclosing [0718] that PD0325901 is a small molecule which enhances the reprogramming efficiency.
	One of ordinary skill would have had a reasonable expectation of success in inducing trans-differentiation of a fibroblast into a cardiomyoctes using CHIR99021 and PD0325901  in view of the teachings of Bancel disclosing [0718] that PD0325901 is a small molecule which enhances the reprogramming efficiency and Wang disclosing that the chemical factor CHIR99021 was among the chemical factors allowing the reprogramming utilizing a single transcription factor Oct4 [0009].
	One of ordinary skill would have been motivated to utilize those reprogramming factors/transcription factors allowing trans-differentiation of fibroblasts into cardiomyocytes in view of the teachings of Bancel [0004] that altering the phenotype of cells in order to express a protein of interest or to change a cell to a different cell phenotype is of interest in different clinical, therapeutic and research settings.

Response to Arguments
	Applicant’s arguments, filed 04/13/2022, have been considered but not found persuasive. Rejections indicate as withdrawn above (35 USC 101 product of nature; 35 USC 112(b) isolation of exosomes; 112(b) lack of antecedent basis) are not addressed. The arguments remaining pertinent are addressed as follows.
 
	1.	Applicant’s arguments regarding the rejection for using trademarks are not persuasive.  The MPEP is clear:
 Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify N2™, B-27™, MATRIGEL™ and KNOCKOUT SERUM REPLACEMENT™.

Removal of the trademarked terms from claim 4 is required.

	2.	At page 4 of the Remarks, regarding the rejection of former claims 1-10 and 12 under 35 USC 112(a) as being nonenabled, the rejection has been withdrawn.  However, the following comments apply.

	Applicants argue:

First, Applicant notes the state of the art. That is, the three-step processes of cardiomyocyte differentiation are well established in the art. As proof, Applicant herein attaches an article by Rajala et al., from Stem Cell Int., Article 383709 (2011). As objective evidence, a Rule 132 Declaration is herein attached, and Applicant notes paragraphs 5.-6. of the Declaration.

Second, also in Example 1 of the present specification, the present inventors have briefly mentioned that the two types of exosomes were isolated from the mesoderm induction process and the cardiac specification and maturation process, respectively (see the last sentence of Example 1 on page 20) since the processes of isolating exosomes from the culture medium are the same except for the isolation time, thus the isolation of exosomes was described briefly. Thus, there is a definition of such, though the state of the art shows such terminology is well understood.

Thus, although there no explicit definition of mesoderm induction process and the cardiac specification and maturation process in the specification, Applicant believes that the specification does not necessarily include definitions of well-established terms in the art, and that are well understood by those of ordinary skill in the art. 


	In reply and contrary to the arguments, the Rajala document has been considered. The arguments in the declaration are addressed at the end of the “Response to Arguments” section. 
	While two types of exosomes (the first set and the second set, claim 1, for example) are claimed, it is noted that each set is obtained by isolation at different culture times and from different media.  However, the claims do not distinguish the two sets from each other by markers or by miRNA expression, for example. And Applicants have stated that the isolation of each set was the same except for the culture time at which isolation occurred (the claimed “mesoderm induction process” and the claimed “cardiac specification and maturation process”).
	No claim claims that the first exosome set is different from the second exosome set, only that the sets are obtained from media at different culture times.
	The statement “Thus, although there no explicit definition of mesoderm induction process and the cardiac specification and maturation process in the specification, Applicant believes that the specification does not necessarily include definitions of well-established terms in the art, and that are well understood by those of ordinary skill in the art”  is contrary to the requirements of 35 USC 112, first paragraph, requiring the specification to enable one of ordinary skill to the art to practice the invention. 
	The state of the art is such that the exosomes can be identified by surface marker expression and/or miRNA expression as disclosed by Marban for example [0084] as well as Applicants (figure 13, for example).

	3.	Applicants argue (rejection under 35 USC 103, beginning Remarks page 7, top paragraph):
Moreover, in the cited Marban ‘368 reference, which appears to be the closest to the present invention (Declaration, paragraph 9.), Marban ‘368 did not use exosomes isolated from the culture medium in the process of differentiation of stem cells into cardiomyocytes, but used only exosomes isolated from cardiosphere-derived cells produced in the process of tissue culture of tissues excised from the fully differentiated heart organ which is explicitly different from the exosome of claimed invention (there is no information about exosomes isolated in the process of differentiation of stem cells into cardiomyocytes and an exosome mixture comprising two types of exosomes isolated from different stages, respectively). Further, Marban ‘368 does not disclose or suggest the differentiation of fibroblasts into cardiomyocytes by treatment of exosome isolated from culture medium during cardiomyocyte differentiation. The only fact disclosed in Marban ‘368 is that fibroblasts primed by exosomes isolated from cardiosphere-derived cells have cardiomyogenic effects. Since it is not clear whether the fibroblasts trans-differentiated into cardiomyocytes or influence other cells to become cardiomyocytes, it is not clear to the skilled artisan whether fibroblasts trans-differentiated into cardiomyocytes.

	In reply and contrary to the arguments, Marban explicitly discloses the exosomes are derived from stem cells (Abstract). Marban discloses [0012] the stem cells, progenitors, and/or precursor cells include cardiosphere-derived cells (CDCs) from which the exosomes are derived [0013]. Marban discloses [0010] an in vitro method of altering cells including providing a plurality of exosomes and adding to a starting cell type the plurality of exosomes wherein the adhesion between one or more exosomes in the plurality of exosomes and the starting cell type is capable of altering (the claimed “trans- differentiation”) one or more properties of the starting cell type and generating a converted cell type (the claimed “cardiomyocyte”) and that the starting cell type is a fibroblast, thereby disclosing the claimed “method of inducing trans-differentiation of a fibroblast into a cardiomyocyte.”
	Further, the exosomes obtained by Marban appear to have the same characteristics as those obtained by Applicants.  For example, Applicant’s specification discloses (figure 13 figure legend) that the expression levels of the miR-290 cluster, miR-302-367 cluster and miR-200 are involved in pluripotency, mesoderm induction and somatic reprogramming respectively are high in embryosomes, and miR-1 played an important role in cardiac development and function.  Marban discloses [0008] the exosomes express miR-200 and that the exosomes were obtained by centrifugation, a method used by Applicants to obtain their exosomes. 
	The claims do not differentiate Applicants’ exosomes from those of Marban.  Because the exosome populations of Marban and Applicants appear to be the same, the addition of Applicant’s exosomes to fibroblasts would be expected to result in the same effects as those obtained by Marban.  And, Marban does obtain cardiomyocytes by addition of the exosomes to fibroblasts. 

	4.	Applicants argue
In addition, the claimed invention has achieved, superior unexpected results. As objective evidence, Applicant notes the attached Rule 132 Declaration, and in particular paragraphs 10.-11. of the Declaration.

The present inventors treated fibroblasts with exosomes isolated during mesoderm induction process (Emb-EV), exosomes isolated from cardiac specification and maturation (Mes- EV), and a mixture of two exosomes (Emb-EV/Mes-EV). See Declaration, paragraph 10. The two single exosomes showed little or no effect on the trans-differentiation of fibroblasts into cardiomyocytes or showed a very low efficiency of trans-differentiation (see Fig. 5C of the attached article by Kim et al., Science Advances, Aebj6621 (2022). In addition, it has been experimentally proven that when exosome mixture was administered to the MI model, the heart damage caused by MI was significantly improved (see Fig. 6 of Kim et al. article). The remarkable results were published in the attached Science Advances (Kim et al.), a well-known scientific journal to those skilled in the art.

Thus, the claimed invention showed prominent effects that could not be predicted or taught in the cited references, including Marban ‘368, Wang ‘624, Sing et al., Karp ‘937, and/or Bancel “541. See Declaration, paragraph 11.

	In reply and contrary to the arguments, Marban discloses delivering of exosomes produced by stem cells is an alternative to delivering the cells themselves [0135] and the CDC (stem cell) derived exosomes are capable of delivering therapeutic benefits [0135].  Marban discloses [0143] – [0146] administered of CDC-derived exosomes to rats conferred a significant reduction in percent infarct mass relative to PBS controls.  Therefore, contrary to arguments of unexpected results, the prior art teaches administration of exosomes can reduce heart damage.  

	5.	Applicants have not specifically argued the rejections of the independent claims.

Declaration under 35 USC 132
	Arguments concerning the declaration under 35 USC 132 are addressed as follows:

1.	At paragraph 5 and 6, Applicants argue 
5. THAT in the Office Action dated November 14, 2021, the examiner rejected claims 1-10 and 12 as being enabled for isolation of exosomes form culture medium but not being enabled for isolation of exosomes form a "mesoderm induction process" and "during a cardiac specification and maturation process".

6. THAT however, the rejection is unreasonable since the three-step processes of cardiomyocyte differentiation are well established in the art (See Rajala et al., Stem Cell Int. 383709, 2011) and the present inventors have briefly mentioned that the two types of exosomes were isolated from the mesoderm induction process and the cardiac specification and maturation process, respectively (see the last sentence of Example 1) since the processes of isolating exosomes from the culture medium are the same except for the isolation time, thus the isolation of exosomes was described briefly.

In reply, the rejection has been withdrawn.  Applicant’s arguments are moot.

2.	Applicants argue at paragraphs 7, 8 
7. THAT in the Office Action dated November 14, 2021, the examiner rejected claims 1-13 as being unpatentable over US 2017/0304368 (hereinafter referred to as "Marban") in view of Wang et al. (US 2016/0251624, hereinafter referred to as "Wang") and Singh et al. (/. Stem Cells, 10(1): 40-60, 2015) and claims 7 as being unpatentable over Marban in view of Wang and Singh, further in view of Karp et al. (US 2017/0071937, hereinafter referred to as "Karp") and Bancel et al. (US 2015/0315541, hereinafter referred to as "Bancel").
8. THAT however, the rejection is unreasonable since there is neither teaching nor suggestion the key technical feature of the Instant Application (efficient trans-differentiation of fibroblasts into cardiomyocytes by treating exosome mixture comprising a first exosome isolated from culture media of the mesoderm induction process and a second exosome isolated from culture media of the cardiac specification and maturation process without the complicated process of dedifferentiation of fibroblasts into stem cells and then re-differentiation of the stem cells into cardiomyocytes and gene transductions).

	In reply, and contrary to the arguments as discussed above, Applicant’s exosome population appear to be the same as Marban’s exosome population (miR-200, for example) and therefore would be expected to give the same results.  No claim claims any exosome characteristics.  And, Marban does achieve the claimed trans-differentiation because Marban adds exosomes obtained from stem cells to fibroblasts and obtains cardiomyocytes. Applicant’s arguments concerning the “influence of other cells” is not understood because it is not clear what “other” are referred to. 

3.	Applicants argue
9. THAT moreover, in the prior art closest to the Instant Application, Marban did not use exosomes isolated from the culture medium in the process of differentiation of stem cells into cardiomyocytes, but used only exosomes isolated from cardiosphere-derived cells produced in the process of tissue culture of tissues excised from the fully differentiated heart organ which is explicitly different from the exosome of claimed invention (there is no information about exosomes isolated in the process of differentiation of stem cells into cardiomyocytes and an exosome mixture comprising two types of exosomes isolated from different stages, respectively), and does not disclose or suggest the differentiation of fibroblasts into cardiomyocytes by treatment of exosome isolated from culture medium during cardiomyocyte differentiation and the only fact disclosed in Marban is that fibroblasts primed by exosomes isolated from cardiosphere- derived cells have cardiomyogenic effects. Since it is not clear whether the fibroblasts trans- differentiated into cardiomyocytes or influence other cells to become cardiomyocytes, it is not clear whether fibroblasts trans-differentiated into cardiomyocytes.

	Arguments in paragraph 9 have been addressed, above. Marban discloses isolation of exosomes from stem cells.  No claim claims any exosome characteristics and Marban obtains a population of exosomes having the same miRNA characteristics (ie miR-200) as applicant’s populations of exosomes (miR-200). Identification of a first and second exosome population based on the isolation technique does not provide a distinction over the Marban exosome population.  Marban’s exosome population arguably containing both of Applicants’ first and second exosome populations. 

4.	Applicants argue
10. THAT, crucially, the present inventors treated fibroblasts with exosomes isolated during mesoderm induction process (Emb-EV), exosomes isolated from cardiac specification and maturation (Mes-EV), and a mixture of two exosomes (Emb-EV/Mes-EV). The two single exosomes showed little or no effect on the trans-differentiation of fibroblasts into cardiomyocytes or showed a very low efficiency of trans-differentiation (See Fig. 5C of KIM et al., Sci. Adv. Aebj6621, 2022). In addition, it has been experimentally proven that when exosome mixture was administered to the MI model, the heart damage caused by MI was significantly improved (See Fig. 6 of KIM et al., Sci. Adv. Aebj6621, 2022). The remarkable results were published in Science Advanced, a well-known scientific journal whose journal impact factor in 2021-2022 is 14.136 (KIM et al., Sci. Adv. eabj6621, 2022).

	In reply and contrary to the arguments, no claim claims addition of an individual population of exosomes. Marban discloses [0143] – [0146] administered of CDC-derived exosomes to rats conferred a significant reduction in percent infarct mass relative to PBS controls.  Therefore, contrary to arguments of unexpected results, the prior art teaches administration of exosomes can reduce heart damage.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632